Citation Nr: 0619827	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
2004, for the grant of a 60 percent disability rating for 
chronic fatigue syndrome.

2.  Entitlement to an effective date earlier than July 29, 
2004, for the grant of a 70 percent disability rating for 
major depressive disorder.

3.  Entitlement to an effective date earlier than August 16, 
2004 for the grant of entitlement to Dependents' Educational 
Assistance (DEA) under Chapter 35.

4.  Entitlement to an effective date earlier than August 16, 
2004 for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
June 1985 and September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

In May 2006, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  With 
respect to the issues of entitlement to an effective date 
earlier than June 18, 2004 for the grant of a 60 percent 
disability rating for chronic fatigue syndrome, entitlement 
to an effective date earlier than July 29, 2004 for the grant 
of a 70 percent disability rating for major depressive 
disorder, and entitlement to an effective date earlier than 
August 16, 2004 for the grant of entitlement to Dependents' 
Educational Assistance (DEA) under Chapter 35, the veteran 
was not provided with notice of the type of evidence needed 
to establish an effective date for the claims on appeal.  
Therefore, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) is needed that includes an explanation of 
the type of evidence needed to establish an effective date.

In light of the decision in Dingess/Harman, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues currently on appeal.  Therefore, 
it is apparent that the Board must remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.      

With respect to the issue of entitlement to an effective date 
earlier than August 16, 2004 for the grant of TDIU, the Board 
notes that in March 2005, the veteran appealed the assignment 
of the effective dates.  As the March 2005 statement was 
received within the year of the assignment of the effective 
date for the grant of entitlement to TDIU in September 2004, 
the Board finds that it constitutes a Notice of Disagreement 
with respect to this issue.  However, the RO has not issued 
an SOC, and an appeal has not been perfected as to this 
issue.  Therefore, the appropriate Board action is to remand 
the issue to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and 
that includes an explanation of the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as outlined in 
Dingess/Hartman, supra.  

2.  After ensuring that any actions 
needed to comply with the VCAA, the 
veteran and his representative should be 
provided a Statement of the Case as to 
the issue of entitlement to an earlier 
effective date than August 16, 2004 for 
the grant of entitlement to TDIU.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

3.  For the remaining issues, the case 
should again be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Tanya A. Smith
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



